         Case 1:20-cr-00084-AJN Document 29 Filed 05/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   5/26/2020

  United States of America,

                  –v–
                                                                      20-cr-84 (AJN)
  Frank Lopez,
                                                                          ORDER
                        Defendant.


ALISON J. NATHAN, District Judge:

       The Court is in receipt of Defendant’s request to extend the deadline to file his reply in

further support of his bail application from May 22, 2020 to May 24, 2020. This request is

hereby granted.

       SO ORDERED.

 Dated: May 22, 2020
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
